United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Moorpark, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1682
Issued: March 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 9, 2010 appellant filed a timely appeal of an April 28, 2010 merit decision of the
Office of Workers’ Compensation Programs denying his occupational disease claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed
coccidioidomycosis due to factors of his federal employment.
FACTUAL HISTORY
This case was previously before the Board. On April 23, 2008 appellant, then a 44-yearold letter carrier, filed an occupational disease claim alleging that he developed
coccidioidomycosis due to his federal job duties. He attributed his condition to delivering mail
in November 2007 and first became aware of his condition on March 4, 2008. Appellant
attributed his condition to his employment on this date. His supervisor noted that he stopped
work on February 28, 2008 and first reported his condition on April 23, 2008. In an
accompanying statement, appellant stated that he began coughing and developed a headache and

cold sweats in November 2007 while at work. He developed fever at night with rashes, sore
throat, swollen glands and facial abscess. Appellant stated that, after initial medical treatments
failed, he sought treatment with Dr. Mark H. Mazur, a Board-certified internist specializing in
infectious diseases, who diagnosed disseminated coccidioidomycosis based on blood tests, bone
scans and magnetic resonance imaging (MRI) scans.
In a report dated March 4, 2008, Dr. Mazur diagnosed disseminated coccidioidomycosis,
an infection acquired by inhalation of spores from the soil. He stated that appellant’s symptoms
began in the middle of December 2007 and opined, “I feel that it is likely that [appellant’s]
infection was acquired related to his job as a letter carrier, which by his history began in
September 2007.” A bone scan dated February 21, 2008, demonstrated bone lesions involving
the upper cervical spine, the thoracic spine and the right L5 pedicle. Dr. Martin I. Cohen, a
Board-certified radiologist, noted that these findings were consistent with the clinical history of
disseminated coccidioidomycosis.
The employing establishment controverted appellant’s claim on the grounds that he
operated a janitorial business as of April 2000.
By letter dated May 1, 2008, the Office requested additional factual and medical evidence
from appellant addressing the causal relationship between his diagnosed condition and factors of
his federal employment. It allowed 30 days for a response. On May 9, 2008 Dr. Mazur noted
that he began treating appellant on February 5, 2008 due skin lesions on his face. He diagnosed
disseminated coccidioidomycosis and stated that the condition was a fungal infection of
appellant’s skin, cervical and thoracic vertebral bodies and had spread to a lymph node requiring
intravenous antifungal therapy. Dr. Mazur stated:
“Coccidioidomycosis is a fungal infection that is spread by aerosolization of
spores found in the soil of southern California where the patient works.
[Appellant’s] exposure to his fungus as a letter carrier working in all types of
weather is intense and I feel that it is more likely that not that his infection is
related to this occupational exposure. Whereas individuals who are not outside
workers can be infected with this fungus, it is well demonstrated that individuals
with outside occupations such as constructions workers, firefighters, etc., with
continuous outside exposure to winds and dusts are at markedly increased risk for
acquiring this infection and I believe this to be the case with [appellant].”
Appellant responded to the Office’s request for additional factual information on
May 29, 2008. He attributed his condition to working in all types of weather and air quality.
Appellant submitted documents from the internet addressing valley fever and wildfires in the fall
of 2007.
In a letter dated June 5, 2008, appellant’s supervisor stated that appellant’s mail route
consisted of deliveries to neighborhood box units which were opened directly from the vehicle.
Appellant was not required to step out of the vehicle to deliver mail and his exposure to the
outside environment was minimal. His supervisor stated that there were no reports of outbreaks
of disseminated coccidioidomycosis in the city or on appellant’s route. The employer stated that
appellant began work in September 2007 and that his route did not contain any new
developments, but was an established neighborhood with no undeveloped or open areas of dirt
2

and dust. It also noted that he had performed nonemployment-related janitorial work for eight
years and that the nature of that position involved exposure to dirt, dust and mold.
By decision dated June 6, 2008, the Office denied appellant’s claim finding that his job
description did not require him to be outside of his vehicle to deliver his route. It stated that he
had not responded to the factual queries of May 1, 2008. The Office further found that
Dr. Mazur’s report did not provide medical reasoning for his conclusion that appellant’s
condition was work related.
Appellant, through his attorney, requested reconsideration on June 7, 2009. In a
November 17, 2008 note, Dr. Mazur reiterated that appellant’s diagnosis was based on normal
coccidioidomycosis compliment fixation tests as well as immunodiffusion, demonstration of
pathology in the lymph node in the left cervical area and evidence of osteomyelitis of the
cervical spine. He stated:
“In this patient’s work as a letter carrier, [appellant] is exposed to aerosolized
spores of coccidioides immitis. It is the inhalation of these spores that result in
infection with this fungus and this patient has disseminated outside the lungs to
involve the skin, bone and lymph nodes. It is my opinion that this occupational
exposure has resulted in this infection in [appellant].
“It is well recognized that individuals with concentrated exposure to wind and
dust as well as aerosolized soil in the endemic area for coccidioidomycosis, of
which his work area is one, are at risk for the development of coccidioidomycosis
and indeed this is a well-recognized workmen’s compensation compensable
illness in firefighters, heavy equipment operators, etc.”
By decision dated June 29, 2009, the Office declined to reopen appellant’s claim for
consideration of the merits on the grounds that his request for reconsideration was not timely
filed and did not demonstrate clear evidence of error. In a prior appeal, the Board reviewed this
decision and issued an order remanding case finding that his request for reconsideration was
timely. The Board remanded the case for the Office to issue a decision on the merits.1
The Office issued a merit decision dated April 28, 2010. It found that appellant’s route
did not expose him to undeveloped or open areas of dirt and dust and that he delivered his route
while remaining inside his postal vehicle. The Office also found that Dr. Mazur failed to provide
the necessary medical reasoning to establish a causal relationship between appellant’s diagnosed
condition and his employment duties.
LEGAL PRECEDENT
The Office’s regulations define an occupational disease as “a condition produced by the
work environment over a period longer than a single workday or shift.”2 To establish that an
injury was sustained in the performance of duty in an occupational disease claim, a claimant
1

Docket No. 09-1908 (issued April 14, 2010).

2

20 C.F.R. § 10.5(q).

3

must submit the following: (1) medical evidence establishing the presence or existence of the
disease or condition for which compensation is claimed; (2) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; and (3) medical evidence establishing that the employment factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed or, stated differently, medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the claimant. The evidence required to
establish causal relationship is rationalized medical opinion evidence, based upon a complete
factual and medical background, showing a causal relationship between the claimed condition
and identified factors. The belief of a claimant that a condition was caused or aggravated by the
employment is not sufficient to establish causal relation.3
ANALYSIS
Appellant attributed his condition of coccidioidomycosis to his employment as a letter
carrier. He alleged he worked in an endemic area and was required to deliver mail in all
weathers and conditions. Appellant’s attending physician, Dr. Mazur, opined that appellant’s
condition developed as a result of these alleged employment exposures. The Board finds that
Dr. Mazur’s reports are not sufficient to establish that appellant developed coccidioidomycosis
as a result of his federal employment.
In explaining why appellant’s condition was related to his federal employment,
Dr. Mazur stated that appellant’s exposure to fungus was intense as he was required to work in
all types of weather and that “individuals with outside occupations such as constructions
workers, firefighters, etc., with continuous outside exposure to winds and dusts are at markedly
increased risk for acquiring this infection….” He stated that it was well recognized that
individuals with concentrated exposure to wind, dust and aerosolized soil in the endemic area,
including appellant’s mail route were at risk for developing the disease which is “a wellrecognized workman’s compensation compensable illness in firefighters, heavy equipment
operators, etc.”
The employing establishment asserted that appellant’s exposure to wind and dust was
limited as he worked on a route that did not contain any new developments and he was not
required to leave his postal vehicle while delivering the mail. The employing establishment
maintained that he was required to work in an open, outside environment but worked from the
shelter of a vehicle. The employing establishment noted that appellant’s route was located in a
mature neighborhood with no new open developments or areas of exposed soil. Appellant has
not disputed the employing establishment’s description of his postal route. Moreover, the
employer noted that appellant had work in the private sector as a janitor that could involve to
areas of dirt and dust. This aspect of his employment history was not addressed by him in his
response to the Office.
Dr. Mazur’s conclusions are based on the assumption that appellant’s federal
employment exposures are similar to those of outdoor workers such as firefighters, construction
workers or heavy equipment operators. His reports do not appear based on a proper history of
3

Lourdes Harris, 45 ECAB 545, 547 (1994).

4

occupational exposure and are not sufficient to establish a causal relationship between
appellant’s federal employment duties and his diagnosed condition of coccidioidomycosis.
Dr. Mazur did not address any history of appellant’s private sector work as a janitor or exposures
in such occupation.4
CONCLUSION
The Board finds that appellant did not establish a causal relationship between his
diagnosed condition of coccidioidomycosis and his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the April 28, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 1, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

The opinion of a physician is to be based on a complete and accurate factual and medical background, one of
reasonable medical certainty and supported by rationale explaining the diagnosed condition to the specific factors
established on the claim. See Paul Foster, 56 ECAB 208 (2004).

5

